Name: 2011/630/EU: Commission Implementing Decision of 20Ã September 2011 on imports into the Union of semen of domestic animals of the bovine species (notified under document C(2011) 6426) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  means of agricultural production;  tariff policy;  trade
 Date Published: 2011-09-24

 24.9.2011 EN Official Journal of the European Union L 247/32 COMMISSION IMPLEMENTING DECISION of 20 September 2011 on imports into the Union of semen of domestic animals of the bovine species (notified under document C(2011) 6426) (Text with EEA relevance) (2011/630/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the bovine species (1), and in particular Article 8(1), the first subparagraph of Article 10(2), and Article 11(2) thereof, Whereas: (1) Directive 88/407/EEC lays down the animal health conditions applicable to imports from third countries into the Union of semen of domestic animals of the bovine species. It provides that only semen that comes from a third country included on a list of third countries drawn up in accordance with that Directive and accompanied by an animal health certificate corresponding to a model also drawn up in accordance with that Directive, is to be imported into the Union. The animal health certificate is to certify that semen comes from semen collection and storage centres offering guarantees provided for in Article 9(1) of that Directive. (2) Commission Decision 2004/639/EC of 6 September 2004 laying down the importation conditions of semen of domestic animals of the bovine species (2) currently sets out the list of third countries from which Member States are to authorise imports of semen of domestic animals of the bovine species in Annex I thereto. (3) Under Article 8(2) of Directive 88/407/EEC, a Member State may authorise imports of semen of domestic animals of the bovine species only from those third countries which appear on a list to be drawn up in accordance with that Directive. In deciding whether a third country may appear on such a list, particular account is to be taken of various conditions, such as the state of health of the livestock. (4) Commission Regulation (EU) No 206/2010 of 12 March 2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements (3) repealed and replaced Council Decision 79/542/EEC of 21 December 1976 drawing up a list of third countries or parts of third countries, and laying down animal and public health and veterinary certification conditions, for importation into the Community of certain live animals and their fresh meat (4). Regulation (EU) No 206/2010 sets out a list of third countries authorised for the introduction of ungulates into the Union in Annex I thereto. The conditions for the introduction of ungulates, laid down in that Regulation, are similar to the conditions for imports of semen of domestic animals of the bovine species laid down in Directive 88/407/EEC. (5) There is no scientific evidence suggesting that, with regard to major exotic contagious diseases, the risks arising from the health status of the donor bovine male could be mitigated by treatment of the semen. Accordingly, the list of third countries from which Member States are to authorise imports of semen should be based on the animal health status of the third countries from which imports of live domestic animals of the bovine species are authorised. The list set out in Annex I to Regulation (EU) No 206/2010 includes Chile, Iceland and Saint Pierre and Miquelon. Therefore, those third countries should also be included in the list set out in Annex I to Decision 2004/639/EC. (6) The model animal health certificate in Part 1 of Annex II to Decision 2004/639/EC includes the animal health conditions for imports of semen of domestic animals of the bovine species into the Union. Currently, the conditions for enzootic bovine leukosis and epizootic haemorrhagic disease in that certificate are not entirely consistent with those set out respectively in Chapter I(1)(c) of Annex B to Directive 88/407/EEC and in the Manual of Diagnostic Tests and Vaccines for Terrestrial Animals of the World Organisation for Animal Health (OIE). As a result, that model animal health certificate should be amended to take account of that provision of that Directive and that Manual. (7) The model animal health certificate in Part 3 of Annex II to Decision 2004/639/EC applies to imports and transits of semen of domestic animals of the bovine species dispatched from a semen storage centre or a semen collection centre either collected and processed in accordance with the conditions of Directive 88/407/EEC, as amended by Council Directive 2003/43/EC (5), or collected processed and stored before 31 December 2004 in conformity with the provisions of Directive 88/407/EEC applying until 1 July 2003, and imported after 31 December 2004 in accordance with Article 2(2) of Directive 2003/43/EC. (8) In order to ensure full traceability of the semen, the model animal health certificate in Part 3 of Annex II to Decision 2004/639/EC should be supplemented by additional certification requirements and only used for trade in semen of domestic animals of the bovine species collected in the semen collection centres and dispatched from a semen storage centre, whether or not the latter constitute part of a semen collection centre approved under a different approval number. As a result, the model animal health certificate in Part 3 of Annex II to Decision 2004/639/EC should be adapted accordingly by this Decision. (9) It is also necessary to adapt by this Decision the dates in the titles of model health certificates in Part 2 and Part 3 of Annex II to Decision 2004/639/EC related to the stocks of semen of domestic animals of the bovine species collected, processed and stored before 31 December 2004 to reflect the provisions of Article 2(1) of Directive 2003/43/EC. (10) There are bilateral agreements concluded between the Union and certain third countries containing specific conditions for the imports into the Union of semen of domestic animals of the bovine species. Therefore, where the bilateral agreements contain specific conditions and model animal health certificates for imports, those conditions and models should apply instead of the conditions and models set out in this Decision. (11) On the basis of Directive 88/407/EEC, Canada was recognised as a third country with an animal health status equivalent to that of Member States for imports into the Union of semen of domestic animals of the bovine species. (12) It is therefore appropriate that semen of domestic animals of the bovine species collected in Canada and imported into the Union from that third country is accompanied by a simplified certificate drawn up in accordance with the model set out in Commission Decision 2005/290/EC of 4 April 2005 on simplified certificates for the importation of bovine semen and fresh pig meat from Canada and amending Decision 2004/639/EC (6) laid down in accordance with the Agreement between the European Community and the Government of Canada on sanitary measures to protect public and animal health in respect of trade in live animals and animal products (7), as approved by Council Decision 1999/201/EC (8). (13) Switzerland is a third country with an animal health status equivalent to that of Member States. It is therefore appropriate that semen of domestic animals of the bovine species imported into the Union from Switzerland is accompanied by an animal health certificate drawn up in accordance with the models used for trade within the Union in semen of domestic animals of the bovine species set out in Annex D to Directive 88/407/EEC, with the adaptations set out in point 4 of Chapter VII(B) of Appendix 2 of Annex 11 to the Agreement between the European Community and the Swiss Confederation on Trade in Agricultural Products, as approved by Decision 2002/309/EC, Euratom of the Council, and of the Commission as regards the Agreement on Scientific and Technological Cooperation, of 4 April 2002 on the conclusion of seven Agreements with the Swiss Confederation (9). (14) In the interest of clarity and consistency of Union legislation, Decision 2004/639/EC should be repealed and replaced by this Decision. (15) To avoid any disruption of trade, the use of animal health certificates issued in accordance with Decision 2004/639/EC should be authorised during a transitional period subject to certain conditions. (16) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Subject matter This Decision lays down a list of third countries or parts thereof from which Members States shall authorise imports into the Union of semen of domestic animals of the bovine species (semen). It also lays down certification requirements for the imports of semen into the Union. Article 2 Imports of semen 1. Member States shall authorise imports of semen provided that it complies with the following conditions: (a) it comes from a third country or part thereof listed in Annex I; (b) it comes from a semen collection or storage centre listed in accordance with Article 9(2) of Directive 88/407/EEC; (c) it is accompanied by an animal health certificate drawn up in accordance with the following model animal health certificates set out in Part 1 of Annex II, and completed in accordance with the explanatory notes set out in Part 2 of that Annex: (i) Model 1 as set out in Section A, for semen collected, processed and stored in accordance with Directive 88/407/EEC, as amended by Directive 2003/43/EC, dispatched from a semen collection centre where the semen was collected; (ii) Model 2 as set out in Section B, for stocks of semen collected, processed and stored before 31 December 2004 in conformity with the provisions of Directive 88/407/EEC applying until 1 July 2004, and imported after 31 December 2004 in accordance with Article 2(2) of Directive 2003/43/EC, dispatched from a semen collection centre where the semen was collected; (iii) Model 3 as set out in Section C, for semen and stocks of semen referred to in (i) and (ii), dispatched from a semen storage centre; (d) it complies with the requirements set out in the animal health certificates referred to in point (c). 2. Where specific animal health and certification conditions are laid down in bilateral agreements between the Union and third countries, those conditions shall apply instead of the conditions in paragraph 1. Article 3 Conditions concerning the transport of semen to the Union 1. The semen and stocks of semen referred to in Article 2 shall not be transported in the same container as other consignments of semen that: (a) are not intended for introduction into the Union; or (b) are of a lower health status. 2. During transport to the Union, semen and stocks of semen shall be placed in closed and sealed containers and the seal shall not be broken during transport. Article 4 Repeal Decision 2004/639/EC is repealed. Article 5 Transitional provision For a transitional period until 30 April 2012, Member States shall authorise imports of semen and stocks of semen from third countries which are accompanied by an animal health certificate issued not later than 31 March 2012 in accordance with the models set out in Annex II to Decision 2004/639/EC. Article 6 Applicability This Decision shall apply from 1 November 2011. Article 7 Addressees This Decision is addressed to the Member States. Done at Brussels, 20 September 2011. For the Commission John DALLI Member of the Commission (1) OJ L 194, 22.7.1988, p. 10. (2) OJ L 292, 15.9.2004, p. 21. (3) OJ L 73, 20.3.2010, p. 1. (4) OJ L 146, 14.6.1979, p. 15. (5) OJ L 143, 11.6.2003, p. 23. (6) OJ L 93, 12.4.2005, p. 34. (7) OJ L 71, 18.3.1999, p. 3. (8) OJ L 71, 18.3.1999, p. 1. (9) OJ L 114, 30.4.2002, p. 1. ANNEX I List of third countries or parts thereof from which Member States shall authorise imports of semen of domestic animals of the bovine species ISO Code Name of the third country Remarks Description of the territory (if appropriate) Additional guarantees AU Australia The additional guarantees concerning testing set out in points II.5.4.1 and II.5.4.2 of the certificate in Section A of Part 1 of Annex II are compulsory. CA Canada (1) Territory as described in Part 1 of Annex I to Regulation (EU) No 206/2010. CH Switzerland (2) CL Chile GL Greenland HR Croatia IS Iceland NZ New Zealand PM Saint Pierre and Miquelon US United States The additional guarantee set out in point II.5.4.1 of the certificate in Section A of Part 1 of Annex II is compulsory. (1) The certificate to be used for imports from Canada is set out in Commission Decision 2005/290/EC of 4 April 2005 on simplified certificates for the importation of bovine semen and fresh pig meat from Canada and amending Decision 2004/639/EC (only for the semen collected in Canada) laid down in accordance with the Agreement between the European Community and the Government of Canada on sanitary measures to protect public and animal health in respect of trade in live animals and animal products, as approved by Council Decision 1999/201/EC. (2) The certificates to be used for imports from Switzerland are set out in Annex D to Directive 88/407/EEC, with the adaptations set out in point 4 of Chapter VII(B) of Appendix 2 of Annex 11 to the Agreement between the European Community and the Swiss Confederation on trade in agricultural products as approved by Decision 2002/309/EC, Euratom of the Council, and of the Commission as regards the Agreement on Scientific and Technological Cooperation of 4 April 2002 on the conclusion of seven Agreements with the Swiss Confederation. ANNEX II PART 1 Model animal health certificates for imports and transits of semen and of stocks of semen of domestic animals of the bovine species SECTION A Model 1  Animal health certificate applicable to imports and transits of semen of domestic animals of the bovine species collected, processed and stored in accordance with Council Directive 88/407/EEC, as amended by Directive 2003/43/EC, dispatched from a semen collection centre where the semen was collected SECTION B Model 2  Animal health certificate applicable from 1 January 2005 to imports and transits of stocks of semen of domestic animals of the bovine species collected, processed and stored before 31 December 2004 in conformity with Council Directive 88/407/EEC applying until 1 July 2004, and imported after 31 December 2004 in accordance with Article 2(2) of Directive 2003/43/EC, dispatched from a semen collection centre where the semen was collected SECTION C Model 3  Animal health certificate for imports and transits of semen of domestic animals of the bovine species collected, processed and stored in accordance with Council Directive 88/407/EEC, as amended by Directive 2003/43/EC, and of stocks of semen of domestic animals of the bovine species collected, processed and stored before 31 December 2004 in conformity with Directive 88/407/EEC, applying until 1 July 2004, and imported after 31 December 2004 in accordance with Article 2(2) of Directive 2003/43/EC, dispatched from a semen storage centre PART 2 Explanatory notes for the certification (a) The animal health certificates shall be issued by the competent authority of the exporting third country, in accordance with the model set out in Part 1 of Annex II. If the Member State of destination requires additional certification requirements, attestations to certify that those requirements are fulfilled shall be also incorporated in the original form of the animal health certificate. (b) The original of the animal health certificate shall consist of a single sheet of paper, or, where more text is required, it must be in such a form that all sheets of paper required are part of an integrated whole and indivisible. (c) Where the model animal health certificate states that certain statements shall be kept as appropriate, statements which are not relevant, may be crossed out and initialled and stamped by the certifying officer, or completely deleted from certificate. (d) The animal health certificate shall be drawn up in at least one of the official languages of the Member State of the border inspection post of introduction of the consignment into the European Union and of the Member State of destination. However, those Member States may authorise the certificate to be drawn up in the official language of another Member State, and accompanied, if necessary, by an official translation. (e) If for the reasons of identification of the items of the consignment (schedule in Box I.28 of the model animal health certificates), additional sheets of paper are attached to the animal health certificate, those sheets of paper shall also be considered as forming part of the original of the animal health certificate by application of the signature and stamp of the certifying officer, on each of the pages. (f) When the animal health certificate, including additional schedules referred to in (e), comprises more than one page, each page shall be numbered (page number) of (total number of pages), at the end of the page and shall bear the certificate reference number designated by the competent authority on the top of the pages. (g) The original of the animal health certificate must be completed and signed by an official veterinarian the last working day prior to loading of the consignment for exportation to the European Union. The competent authorities of the exporting third country shall ensure that certification requirements equivalent to those laid down in Council Directive 96/93/EC (1) are followed. The colour of the signature and the stamp of the official veterinarian shall be different to that of the printing on the animal health certificate. This requirement also applies to stamps other than those embossed or watermarks. (h) The original of the animal health certificate must accompany the consignment until it reaches the border inspection post of introduction into the European Union. (i) The certificate reference number referred to in Box I.2 and Box II.a of the model animal health certificate must be issued by the competent authority of the exporting third country. (1) OJ L 13, 16.1.1997, p. 28.